Citation Nr: 0728420	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-39 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on April 11, 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was last denied in a February 2003 
rating decision on the grounds that bilateral hearing loss 
was not shown to have been incurred in service, otherwise 
shown to be attributable to service, or incurred within the 
first post-service year, and no appeal was initiated from 
that rating decision.

2.  The evidence received since the time of the prior final 
February 2003 RO decision raises the possibility that the 
veteran incurred bilateral hearing loss in service.  This 
evidence is neither cumulative nor redundant, it relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of sustaining the claim on 
appeal.

3.  The veteran's claim of entitlement to service connection 
for tinnitus was last denied in a July 1988 rating decision 
on the grounds that bilateral tinnitus was not shown to have 
been incurred in service or otherwise shown to be 
attributable to service, and no appeal was initiated from 
that rating decision.

4.  The evidence received since the time of the prior final 
July 1988 RO decision raises the possibility that the veteran 
incurred tinnitus in service.  This evidence is neither 
cumulative nor redundant, it relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of sustaining the claim on appeal.

5.  The veteran did not incur bilateral hearing loss in 
service or within the first post-service year.

6.  The veteran did not incur tinnitus in service.  


CONCLUSIONS OF LAW

1.  The RO's February 2003 denial of service connection for 
hearing loss is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, and the claim is reopened.  38 U.S.C.A. §§ 
5107(a), 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2006).

3.  Bilateral ear hearing loss was not incurred in service, 
nor is sensori-neural hearing loss presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

4.  The RO's July 1988 denial of service connection for 
tinnitus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus, and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

6.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
letter dated in March 2004.  This letter also informed the 
veteran of the information and evidence necessary to reopen 
his claims on appeal as well as establish his claims of 
entitlement to service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion; he received sufficient notice of these 
elements in a March 2007 letter.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the service connection issues below, 
any such downstream elements are rendered moot; thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  In any event, any possible prejudice to the 
appellant and any defect in the timing or content of the 
notices have not affected the fairness of the adjudication 
because the issues on appeal were readjudicated in a March 
2007 Supplemental Statement of the Case following adequate 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine).   

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claims to reopen his previously 
denied and final claims for service connection of bilateral 
hearing loss and tinnitus.  In particular, in a letter dated 
in March 2004, the RO informed the veteran that he had been 
previously been denied service connection for a these 
disabilities by prior and final rating decisions because the 
evidence of record failed to show that these disabilities 
were incurred in service.  The letter clearly conveyed to the 
veteran that in order to reopen the claims, he must submit 
evidence showing that these disabilities resulted from 
service.  The letter also described what evidence would 
qualify as new and material.  Accordingly, the RO properly 
informed the veteran of the reasons for the prior and final 
denials and of what evidence would be necessary to establish 
his application to reopen.  In any event, because his claims 
are reopened below, any issues with respect to deficiencies 
under the mandates of Kent are rendered moot.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion, but for notice regarding 
the downstream elements of effective date and disability 
rating, which, as discussed above, has been remedied.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the March 
2004 letter, which generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  In this regard, 
the Board notes that the RO has attempted to obtain the 
health records of the veteran's former employer, Plainwell, 
Inc., but has received no response to its follow-up letters.  
Accordingly, VA has complied with the VCAA in this regard.  
Id.  The veteran has not indicated the presence of any other 
outstanding relevant records, and he has not requested VA's 
assistance in obtaining any other evidence.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim. Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been afforded a VA examination in 
furtherance of substantiating his claims. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

New and Material

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

VA has received new and material evidence to reopen the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board notes that 
the evidence of record prior to the separate decisions 
denying entitlement to service connection for these 
disabilities failed to show attribution of these disabilities 
to service.  Since these rating decisions, the Board has 
received personal statements from the veteran's acquaintances 
and relatives stating, in effect, that the veteran's 
bilateral hearing loss and tinnitus have been long standing, 
thus raising the possibility that these disabilities are 
related to service, regardless of the competency of the 
authors of these statements.  Thus, because this evidence 
relates to the unestablished nexus between service and 
bilateral hearing loss and tinnitus, the claims are reopened.  

Service Connection

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
sensori-neural high frequency hearing loss, if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West. 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's service medical records are silent with respect 
to complaints or diagnosis of hearing loss and tinnitus.  On 
examination in April 1952 for purposes of enlistment, the 
veteran's hearing acuity was reported as 15/15 in each ear on 
whispered and spoken voice testing.  In a report of medical 
history dated in February 1953, the veteran denied having 
defective hearing.  On separation examination in March 1956, 
hearing acuity was reported as 15/15 in each ear on whispered 
voice testing and no complaints of hearing loss were noted. 

In October 1957, the veteran was examined by VA.  At the 
time, the ears were reported as within normal limits.  There 
is no indication that the veteran complained of hearing loss 
or tinnitus at this time.

Of record are several audiograms taken for employment 
purposes dated from June 1969 to January 1974.  These 
audiograms show a marked hearing loss at frequencies of 2,000 
Hz and higher.  These audiograms also note that the veteran 
claimed to have been exposed to a concussion during military 
service.  

In March 1988, the veteran submitted a personal statement 
noting that he had constant ringing in his ears.  He gave no 
date for the onset of this symptomotalogy.  

In February 1989, the veteran testified before a hearing 
officer at the RO.  At this time, the veteran stated that he 
had lost his hearing for a full week in basic training after 
shooting on the firing line, but that he had not sought any 
medical treatment at the time.  He also stated that he was 
exposed to gunfire at other times in service and that he had 
been denied employment in 1958 after failing a hearing test.

In October 2005 the veteran was seen at the VA medical center 
for audiological evaluation.  At the time, the veteran 
reported constant tinnitus and hearing loss.  Otoscopic 
examination revealed clear ear canals bilaterally.  
Audiologic testing showed bilateral normal hearing 
sensitivity up to 1500 Hz, sharply sloping to a profound high 
frequency sensorineural hearing loss.  Speech recognition was 
excellent bilaterally.  

In May 2006, the veteran submitted numerous statements from 
acquaintances and family members to the effect that they had 
knowledge of the veteran's long-standing bilateral hearing 
loss.  The dates provided in these letters indicate that the 
earliest that the veteran was acquainted with any of the 
authors thereof is 1969, which is about 13 years following 
his discharge from service.   

Ultimately, the veteran was seen at the VA medical center in 
August 2006 for evaluation of the etiology of bilateral 
hearing loss and tinnitus.  At the time, the examiner noted 
hearing acuity was reported as 15/15 in each ear on whispered 
and spoken voice testing at the time of the veteran's 
entrance and separation examinations.  The veteran reported a 
history of noise exposure in service, but denied post-service 
noise exposure.  He also reported bilateral subjective, 
constant, moderate to severe tinnitus since 1952.  
Examination resulted in a diagnosis of mild sloping to severe 
sensorineural hearing loss bilaterally and bilateral 
subjective constant, moderate to severe tinnitus.  The 
examiner ultimately concluded that based upon a review of the 
claims file that was not likely that the veteran's bilateral 
hearing loss and tinnitus were incurred in service because 
there was no evidence thereof.  

Service connection for bilateral hearing loss is denied.  The 
Board notes the veteran's statements and testimony provided 
at his April 2007 Board hearing that he incurred this 
disability in service.  Nonetheless, the competent medical 
evidence of record indicates otherwise.  In this regard, the 
Board finds salient the absence of hearing loss noted in his 
service medical records and the October 1957 VA examination 
showing normal ears.  The earliest evidence of bilateral 
hearing loss appears in 1969, well after one year following 
his discharge from service.  Moreover, the August 2006 VA 
examination is not favorable to a finding of service 
connection for bilateral hearing loss.  Accordingly, the 
preponderance of the evidence fails to show in-service 
incurrence of bilateral hearing loss or otherwise attribute 
this disability to service.  Moreover, there is no competent 
evidence that the veteran's bilateral hearing loss manifested 
to a compensable degree within the first post-service year.  
Accordingly, the claim of entitlement to service connection 
for bilateral hearing loss must be denied.  

Likewise, the veteran's claim of entitlement to service 
connection for tinnitus must be denied.  In this regard, the 
Board notes an absence of complaints or a diagnosis of 
tinnitus in service.  The Board notes that the veteran has 
stated that he has had tinnitus since 1952, but the competent 
medical evidence of record, particularly the August 2006 VA 
examination, preponderates against his claim because a 
medical professional's findings are more probative than those 
of a layperson.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Moreover, the Board also finds the lack of complaints of 
tinnitus until March 1988 indicative that tinnitus was not 
incurred in service or otherwise attributable there to.  
Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for tinnitus and 
the claim is denied.
In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the April 
2007 Travel Board hearing, and does not dispute his 
recollections of noise exposure during his period of military 
service. Nevertheless, the resolution of issues that involve 
medical knowledge, such as the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge). As such, the veteran's assertions regarding the 
etiology of his disabilities are not competent medical 
evidence.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss, and the application to reopen is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection tinnitus, and the 
application to reopen is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


